Citation Nr: 1134781	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder other than arthritis.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left lower extremity disorder.


REPRESENTATION


Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from July 1966 to July 1969 and from June 1975 to June 1992, when he retired.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The appellant is seeking service connection for problems over various parts of his left lower extremity, including the hip and the leg.  Therefore, the Board has recharacterized that issue on appeal as listed on the first page, above.

In November 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is in the claims file.  The Board thereafter remanded the case for additional development in February 2008.  After accomplishing some additional development, the RO continued to deny each one of the appellant's three claims, and returned the case to the Board.  

In July 2010, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion was rendered in September 2010.  The Board requested a clarification of the medical opinion in March 2011, and the addendum was received in April 2011.

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record, but that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

As reflected in the September 1993 rating decision and the September 2000 rating decision, service connection has already been established for arthritis of multiple joints, including the left shoulder, the neck, the right hand and digits, the left hand and digits, the thoracic spine, the right knee, the left knee, the right foot and the left foot.  Therefore, the left shoulder issue on appeal has been recharacterized as listed on the first page, above.

As the Board previously noted in the February 2008 Remand, the issues of increased/separate evaluations for these disabilities, including the right knee with limitation of motion, the left knee with limitation of motion, the cervical spine with radiculopathy and limitation of motion, the thoracolumbar spine with radiculopathy and limitation of motion and the bilateral foot disabilities (see, e.g., Diagnostic Code (DC) 5003 to be used only when the limitation of motion under the appropriate codes for the specific joint is noncompensable in degree, and DCs 5276, 5280, 5281 for unilateral versus bilateral foot disabilities) have been raised by the record, but these issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are all referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A medical opinion (with addendum) as to the diagnosis and etiology of the Veteran's claimed left shoulder disorder, right shoulder disorder, and left lower extremity disorder was obtained from a physician employed by the Veterans Health Administration, and VA duly gave notice to the appellant.

2.  The appellant has been diagnosed with left shoulder bursitis and rotator cuff disease, as well as possible right shoulder bursitis and left insertional Achilles tendonopathy.

3.  The appellant's clinically documented right and left cervical radiculopathy into the shoulders has been referred to the RO for adjudication.

4.  The appellant's left shoulder bursitis and rotator cuff disease are causally related to his active military service.

5.  The appellant's possible right shoulder bursitis is not causally related to his active military service.

6.  The problems relating to the appellant's left hip pain which is associated with the lumbar spine pathology and his left knee pain which is associated with the service-connected left knee arthritis have been referred to the RO for adjudication.

7.  The appellant's left insertional Achilles tendonopathy is causally related to his active military service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for left shoulder bursitis and rotator cuff disease.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The appellant does not have right shoulder bursitis which is the result of disease or injury incurred in or aggravated by active military service or by a service-connected disability, and no right shoulder arthritis was manifested to a degree of ten percent or more within one year after service separation.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Service connection is warranted for left insertional Achilles tendonopathy.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Given the disposition herein as to the left shoulder and the left insertional Achilles tendonopathy, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with either one of those two claims constituted harmless error.

Turning to the remaining claim, in April 2003, prior to the promulgation of the December 2003 rating action, VA sent the appellant a letter informing him of the types of evidence needed to substantiate his service connection claims and its duty to assist him in substantiating his service connection claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2003 rating decision, the January 2005 Statement of the Case (SOC) and the Supplemental Statements of the Case (SSOCs) issued in May 2007 and March 2010, explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant available evidence identified by the appellant relative to his service connection claims has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of each one of his service connection claims on appeal, and to respond to VA notices.

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  A June 2007 letter from VA, and a March 2008 letter, each contained the information required by Dingess.  

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case, and neither the appellant nor his representative has identified any.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records (STRs) have been associated with the claims file.  The appellant was afforded a VA medical examination in September 2008, and the Board obtained a medical expert opinion in September 2010.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  These actions were conducted by a health care professional, and the associated reports reflect review of the appellant's prior medical history and records.  The physician reports included diagnoses and etiologic opinions and demonstrated objective evaluations.

The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, private and VA treatment records were obtained for the appellant on remand, as were Social Security Administration (SSA) records.  The RO also arranged for a medical examination as directed by the February 2008 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  It appears that all obtainable evidence identified by the Veteran relative to his right shoulder claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, our analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran testified at his November 2007 Travel Board hearing that the problem with his shoulders is really root impingement in the neck.  He also stated that his service-connected arthritis was causing other problems, including nerve damage and neuropathy in the neck area; the appellant said that his shoulder complaints were from the neck disability.  He further testified that his claimed left leg problem was from the impingement in the left hip.

Review of the Veteran's STRs reveals that he complained of left shoulder pain in September 1977; X-rays showed questionable rotator cuff calcification.  Radiographic examination of his left foot revealed the presence of a spur on the superior portion of the left calcaneus in June 1982.  In November 1982, the appellant complained of recurrent right hip and shoulder pain; an orthopedic evaluation yielded no clear diagnosis.  In September 1983, the appellant again complained of left shoulder pain.  In June 1986, he complained of tingling in his left arm that radiated to his shoulder.  In January 1987, there was a notation of a diagnosis of left foot insertional Achilles tendonitis.  A December 1989 orthopedic evaluation note indicates that the appellant had injured his shoulder in August playing racquetball; he complained of shoulder and neck pain.  A diagnosis of arthritis of the acromioclavicular (AC) joint was rendered.  The appellant was placed on profile for left shoulder arthropathy in December 1990.  In February 1991, an orthopedic evaluation yielded a diagnosis of left AC joint arthritis without impingement.  A March 1992 note reflects a diagnosis of left chronic AC arthropathy.  At his service separation examination in March 1992, he complained of swollen or painful joints and said that his shoulders and hips sometimes became painful.  He stated that they did not swell very much.  He also stated that his right shoulder had been hurting him since 1990.  

Post-service, the appellant underwent a VA medical examination in October 2002; he complained of bilateral shoulder arthritis.  On physical examination, each shoulder was determined to be clinically normal.  In May 2003, the same examiner re-examined the appellant and rendered diagnoses of left-sided neck numbness extending to the left shoulder and numbness and tingling of the neck extending to the right shoulder and arm.  

Further review of the appellant's STRs reveals that he was evaluated for the left hip in November 2002, and that degenerative joint disease was assessed.  

The appellant underwent a VA medical examination in May 2003; he complained of numbness and tingling that went down the right side of his neck into the shoulder and arm.  The appellant exhibited a normal range of motion of each shoulder.  This range of motion was accomplished without pain.  The July 2003 imaging reports reflect findings of arthritis of the left AC joint; minor changes in the left hip; and a normal right shoulder.  

The evidence of record includes the appellant's SSA records associated with his application for disability benefits.  In October 2006, by way of an administrative law judge decision, the appellant was granted SSA disability benefits effective as of June 2003.

The appellant underwent another VA examination in May 2006.  On physical examination, there was marked tenderness in both shoulders, the left greater than the right.  After reviewing the X-rays, the examiner concluded that the Veteran had extensive osteoarthritis.

In September 2008, the appellant underwent another VA medical examination; the examiner, an orthopedic surgeon, reviewed the claims file.  He complained of intermittent discomfort in both shoulders, more or less along the lateral and anterior aspect of the shoulders.  He denied episodes of dislocation and subluxation.  On physical examination, he walked with a normal gait.  There was no atrophy of the lower extremity muscle groups, including the thigh area and the lower leg.  The appellant's musculature about his shoulders was normal with no evidence of atrophy or weakness in any muscle group.  Range of motion was accomplished with some pain in each shoulder.  Strength was normal.  No significant hip abnormality was found.  Radiographic examination of the shoulders revealed some arthritic changes at the AC joints with small subclavicular spurs.  The examiner rendered a diagnosis of AC degenerative arthritis of the right and left shoulders.  The October 2008 addenda indicated that X-rays of the appellant's left hip and hemi-pelvis had been normal.  The examiner concluded that the left hip pain may be related to the back and rendered a diagnosis of sciatica on the left side.  The examiner rendered a diagnosis of mild bursitis, right and left.  The examiner opined that it was not to at least a 50 degree of probability that the shoulder bursitis had originated in service, because there were no related findings of significant injury or complaints in service.   The examiner also opined that the shoulder bursitis had not been worsened by any of the appellant's service-connected disabilities.

The evidence of record includes a VA medical opinion from an orthopedic surgeon that was received in September 2010; the opinion was based on a review of the claims file.  The specialist gave an extensive listing of the appellant's pertinent medical history from his entry into service to the present.  The specialist noted that the appellant had a well-documented history of left shoulder pain while in service as well as noting his primary diagnoses of bursitis, rotator cuff arthropathy and AC joint arthritis.  The reviewer concluded that the appellant's left shoulder diagnoses included AC joint arthritis and bursitis/rotator cuff disease and opined that these conditions, in addition to the already service-connected AC joint arthritis, were etiologically related to the appellant's military service.  The reviewer also concluded that the right shoulder might now have bursitis.  However, the specialist opined that the right shoulder bursitis was not related to service because it was not manifested during service and because there is no record of any in-service injury for the right shoulder as there is for the left shoulder.  In an addendum received in April 2011, the VHA specialist further stated that it is less than 50 percent likely that the Veteran's right shoulder condition was caused by, or resulted from, or was aggravated by any of the appellant's service-connected disabilities.  The reviewer stated that the appellant's current right shoulder condition had developed on its own and that it was not caused by any other disability.

The VHA specialist also rendered a diagnosis of left insertional Achilles tendonopathy, and noted that this condition can occur from overuse in active patients.  The orthopedic surgeon opined that there is a greater than 50 percent likelihood that this diagnosis is causally related to the appellant's military service. 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Based on a review of the clinical and lay evidence of record, the Board concludes that evidence for and against the claims for service connection for the present left shoulder bursitis/rotator cuff disease and left insertional Achilles tendonopathy is at least in approximate balance.  In other words, the record raises a reasonable doubt that the Veteran incurred his left shoulder bursitis/rotator cuff disease and his left lower extremity tendonopathy during his active service.  The Board will resolve such reasonable doubt in the Veteran's favor and grant service connection for the left shoulder bursitis/rotator cuff disease and left insertional Achilles tendonopathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, as to the right shoulder claim, the Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's right shoulder bursitis and his active service, including any of his service-connected disabilities.  In this regard, the Board finds substantially probative the September/ October 2008 and September 2010/April 2011 VA medical opinions undertaken specifically to address the matter on appeal.  These opinions were rendered after review of the appellant's claims file, including his STRs; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Further, with respect to presumptive service connection, the evidence does not show that any right shoulder arthritis was manifested to a compensable degree within a year after the Veteran's discharge from service in 1993.  For example, radiographic examination of the right shoulder was negative for arthritis in July 2003.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis as a result of the appellant's active duty.

The evidence of record also does not show that it is at least as likely as not that the appellant's currently diagnosed right shoulder bursitis or any right shoulder arthritis is causally related in any way to any one of his service-connected disabilities.  There are two competent and probative medical opinions of record which specifically state that there is no etiologic connection between the appellant's right shoulder pathology and his service-connected disabilities, including by way of aggravation.  Furthermore, there is no medical opinion of record to the contrary.

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed right shoulder disorders (including arthritis) and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a right shoulder disorder that is related to his military service.  As noted above, the Veteran's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had right shoulder pain while in service and now, he does not have the expertise to state that there is a relationship between his service-connected disabilities and any current right shoulder disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the Veteran's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant and his representative as to the etiology of his claimed right shoulder disorder, because they are not qualified to offer such opinions.  Again, the Board notes that the appellant's claim relating to cervical radiculopathy affecting his right upper extremity has been referred to the RO.

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's cardiac pathology by the service-connected thyroid disability, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed right shoulder disorder diagnosed as bursitis, and including arthritis, is not related to his active service.  While it is apparent that the appellant does suffer from right shoulder pain from bursitis and/or arthritis, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and his service.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, or secondary) to indicate that the claimed disorder was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a right shoulder disorder diagnosed as bursitis or arthritis, to include as secondary to service-connected disability either by causation or aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any such right shoulder disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's right shoulder disorder claim.  Because the preponderance of the evidence is against this right shoulder disorder service connection claim, the benefit-of-the-doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left shoulder disability, consisting of bursitis and rotator cuff disease, is granted.

Entitlement to service connection for a right shoulder disorder diagnosed as bursitis/arthritis, is denied.

Entitlement to service connection for left insertional Achilles tendonopathy is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


